
	
		I
		111th CONGRESS
		2d Session
		H. R. 5538
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2010
			Mr. Lamborn (for
			 himself, Mr. Akin,
			 Mrs. Bachmann,
			 Mr. Bartlett,
			 Mrs. Blackburn,
			 Mr. Broun of Georgia,
			 Mr. Conaway,
			 Mr. Fleming,
			 Mr. Gohmert,
			 Mr. Jordan of Ohio,
			 Mr. Manzullo,
			 Mr. Neugebauer, and
			 Mr. Linder) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to prohibit
		  Federal funding for the Corporation for Public Broadcasting after fiscal year
		  2012.
	
	
		1.Prohibition on Federal funds
			 for Corporation for Public Broadcasting after fiscal year 2012
			(a)In
			 generalSection 396 of the
			 Communications Act of 1934 (47 U.S.C. 396) is amended by adding at the end the
			 following new subsection:
				
					(n)Prohibition on
				Federal funds after fiscal year 2012No Federal funds may be made available to
				the Corporation for Public Broadcasting after fiscal year
				2012.
					.
			(b)Corporation
			 prohibited from accepting Federal fundsSubsection (g) of such section is
			 amended—
				(1)in paragraph
			 (2)(A), by inserting subject to paragraph (3)(C), before
			 obtain; and
				(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A), by striking ; and and inserting a semicolon;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)accepting funds from the Federal Government
				after fiscal year
				2012.
							.
					(c)Conforming
			 amendmentsSuch section is further amended—
				(1)in subsection
			 (k)(3)(A)(iv)(II), by inserting through fiscal year 2012 after
			 amounts received; and
				(2)in subsection
			 (m)—
					(A)in paragraph (1),
			 by inserting through fiscal year 2012 after every three
			 years thereafter; and
					(B)in paragraph (2),
			 by inserting and through fiscal year 2012, after
			 1989,.
					
